Exhibit 10.27

 

LOGO [g40809image.jpg]

  

99 PARK AVENUE

NEW YORK. N.Y. 10016

(212) 697-1200

As of July 31, 2006

Cygne Designs, Inc.

11 West 42nd Street

New York, New York 10036

Re:        Factoring Agreement dated July 31, 2005

Gentlemen:

We refer to the Factoring Agreement dated as of July 31, 2005 (as amended, the
“Factoring Agreement”), which among other things sets forth the terms on which
Milberg Factors, Inc. (“Milberg”) has agreed to make certain discretionary
advances available to Cygne Designs, Inc. (the “Borrower”). All capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Factoring Agreement.

WHEREAS, the Factoring Agreement, without limiting Milberg’s discretion with
respect to the provision of advances, requires that the Borrower be in
compliance with certain financial covenants; and

WHEREAS, the Borrower has requested that Milberg agree to increase the Maximum
Revolving Amount (without in any way limiting Milberg’s discretion with respect
to the provision of any such advances).

NOW, THEREFORE:

1. Each of the Borrower and Milberg agrees that the Maximum Revolving Amount set
forth in Section 2 of the Factoring Agreement is hereby amended and increased to
“$25,000,000” from “$20,000,000”.

2. The Borrower represents and warrants to Milberg that as of the date hereof it
has not delivered any termination notice in respect of the Factoring Agreement
to Milberg.

3. The Borrower represents that as of the date hereof (i) the Tangible Net Worth
of the Borrower is equal to or exceeds $3,000,000 and (ii) the Working Capital
of the Borrower is equal to or exceeds $3,000,000. The Borrower further
represents and warrants that as of the date hereof (x) each representation and
warranty of the Borrower set forth in the Factoring Agreement and all related
agreements is, and will be, true and accurate in all material respects as of the
date such representation or warranty was made or deemed made and (y) the
Borrower is, and will be, in compliance with each covenant (financial or
otherwise) set forth in the Factoring Agreement and all related agreements.



--------------------------------------------------------------------------------

The Borrower agrees, acknowledges and affirms that all advances made under the
Factoring Agreement are made in Milberg’s sole and absolute discretion and are
payable upon demand and that the enumeration in this amendment letter, or in any
other document relating to such advances, of specific obligations and/or
conditions to the availability of such advances shall not be construed to
qualify, define or otherwise limit Milberg’s sole and absolute discretion to
make such advances and/or Milberg’s right, power or ability, at any time, to
make demand for payment of the entire outstanding principal of and interest due
under the Factoring Agreement.

The Borrower acknowledges and agrees that, except as specifically set forth
above, all terms and conditions of the Factoring Agreement remain unchanged and
that the Factoring Agreement remains in full force and effect. Subject to the
amendments provided for herein, the Borrower hereby ratifies, confirms and
reaffirms all the terms and conditions in the Factoring Agreement.

All security described in the Factoring Agreement and any related security
agreement entered into in connection therewith shall continue to secure all
indebtedness, liabilities and obligations of the Borrower to Milberg, and all
provisions, covenants and agreements contained in any related security agreement
are hereby confirmed, ratified and reaffirmed, and each such agreement is and
shall remain in full force and effect.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

[Signature Page to July 31, 2006 Amendment]

 

Very truly yours, MILBERG FACTORS, INC. By:  

/s/ William A. Zisfein

  William A. Zisfein   Senior Vice President

 

Acknowledged, agreed to and accepted: CYGNE DESIGNS, INC. By:  

/s/ Bernard M. Manuel

 

Bernard M. Manuel, Chairman and

Chief Executive Officer

Acknowledged:

 

GUARANTOR:

/s/ HUBERT GUEZ

HUBERT GUEZ



--------------------------------------------------------------------------------

[Signature Page to July 31, 2006 Amendment]

Very truly yours,

 

MILBERG FACTORS, INC. By:  

/s/ William A.Zisfein

  William A.Zisfein   Senior Vice President

 

Acknowledged, agreed to and accepted: CYGNE DESlGNS, INC. By:  

/s/ Bernard M.Manuel

 

Bernard M.Manuel, Chairman and

Chief Executive Officer

Acknowledged:

 

GUARANTOR:

/s/ HUBERT GUEZ

HUBERT GUEZ



--------------------------------------------------------------------------------

[Signature Page to As of July 31, 2006 Amendment]

 

Very truly yours, MILBERG FACTORS, INC. By:  

/s/ William A. Zisfein

 

William A. Zisfein

Senior Vice President

 

Acknowledged, agreed to and accepted: CYGNE DESIGNS, INC. By:.  

/s/ Bernard M. Manuel

 

Bernard M. Manuel, Chairman and

Chief Executive Officer

 

Acknowledged: GUARANTOR:

/s/ HUBERT GUEZ

HUBERT GUEZ



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTY

MILBERG FACTORS, INC.

99 Park Avenue

New York, NY 10016

Gentlemen:

The terms and conditions of this Amended and Restated Guaranty (this “Guaranty”)
supersede and amend and restate in their entirety all terms and conditions of
the guaranty executed by the undersigned in favor of you dated July 31,2005.

In order to induce you to continue to provide services under that certain
Factoring Agreement bearing the effective date of July 31, 2005, as amended,
with Cygne Designs, Inc. at 11 West 42nd Street, New York, NY 10036 (hereinafter
referred to as the “Client”) and/or in consideration of any loans, advances,
payment, extensions of credit, benefits or financial accommodations heretofore
or hereafter made, granted or extended by you or which you have or will become
obligated to make, grant or extend to or for the account of the Client, the
undersigned (and each of them if more than one) guarantees without deduction by
reason of set-off, defense, or counterclaim of any party, or loss of
contribution from any co-guarantor hereunder, the due performance of all of the
Client’s contracts and agreements with you, both present and future and any and
all subsequent renewals, extensions, continuations, modifications, supplements
and amendments thereof, and the prompt payment to you with interest of any and
all sums which may be presently due and owing or which shall in the future
become due and owing to you from the Client, whether incurred by the Client as
maker, endorser, drawer, acceptor, guarantor, accommodation party or otherwise,
and whether due or to become due, secured or unsecured, absolute or contingent,
joint or several, and however or whenever acquired by you. This joint and
several primary liability shall include but not be limited to any and all
amounts charged or chargeable to the account of the Client and any and all
existing and future obligations and indebtedness of the Client, whether acquired
by you by assignment, transfer, or otherwise, and whether or not such
obligations and indebtedness shall arise under the aforesaid Factoring Agreement
or under any other contract or agreement or any renewal, modification,
supplement or amendment thereof, or shall be represented by or payable under
instruments of indebtedness or otherwise, and whether or not such obligations
and indebtedness shall be acquired by you from any concern which is your parent
or subsidiary or the co-subsidiary of your parent or for which you may now or in
the future act as a factor and/or lender (all of the foregoing obligations and
indebtedness hereinafter referred to as the “Obligations”), and in addition, the
undersigned shall be liable to you for reasonable attorneys’ fees and expenses,
if any claim hereunder is referred to an attorney for collection or in
connection with any amendment of this Guaranty. The undersigned shall be liable
to you for the payment of such obligations and indebtedness irrespective of the
genuineness, validity, regularity or enforceability of such obligations or
indebtedness, or of any instrument evidencing any of such obligations or
indebtedness or any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of such obligations or indebtedness in any case commenced by or
against the Client under any Debtor Relief Law, including, without limitation,
obligations or indebtedness of the Client for post-petition interest, fees,
costs and charges that would have accrued or been added to such obligations or
indebtedness but for the commencement of such case. For purposes hereof, “Debtor
Relief Law” means any applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization or similar debtor relief
law affecting the rights of creditors generally from time to time in effect.

The undersigned hereby waives notice of acceptance hereof and of all notices and
demands of any kind to which the undersigned may be entitled, including without
limitation, notice of adverse change in Client’s financial condition or of any
other fact which might materially increase the risk of the undersigned; all
demands of payment on, and notice of nonpayment, protest and dishonor to the
undersigned, or the

 

1



--------------------------------------------------------------------------------

Client, or the makers, or endorsers of any notes or other instruments for which
the undersigned is or may be liable hereunder. The undersigned waives all
suretyship defenses. The undersigned hereby further waives the right to renounce
any disposition or transfer of assets whether created under a will, trust
agreement or intestacy statute, with respect to any devise, bequest,
distributive share, trust account, life insurance or annuity contract, employee
benefit plan (including, without limitation, any pension, retirement, death
benefit, stock bonus or profit sharing plan, system or trust), or any other
disposition or transfer created by any testamentary or nontestamentary
instrument or by operation of law, and any of the foregoing created or increased
by reason of a renunciation made by another person. All sums at any time to the
credit of the undersigned and any property of the undersigned in your possession
shall be deemed held by you as security for any and all of the undersigned’s
obligations to you and to any company or companies which may now or at any time
be your parent or subsidiary, or the co-subsidiary of your parent, no matter how
or when arising and whether under this or any other instrument, agreement or
otherwise. The undersigned further waives notice of and hereby consents to any
agreement or arrangements whatever with the Client or any one else including,
without limitation, agreements and arrangements for payment extension,
subordination, composition, arrangement, discharge or release of the whole or
any part of the Obligations, contracts or agreements or other guarantors, or of
the making of any election of rights or remedies you may deem desirable under
any Debtor Relief Law, or for the change or surrender of any and all security,
or for compromise, whether by way of acceptance of part payment or of dividends
or in any other way whatsoever, and the same shall in no way impair the
undersigned’s liability hereunder. Nothing shall discharge or satisfy the
liability of the undersigned hereunder except the full performance and payment
of the said obligations and indebtedness with interest. The undersigned
acknowledges that no oral representations, including any representations to
extend credit or provide other financial accommodations to the Client, have been
made to induce the undersigned to enter into this Guaranty. Notwithstanding any
payment or payments made by the undersigned hereunder, or any setoff or
application of funds of the undersigned by you, the undersigned shall not be
entitled to be subrogated to any of your rights against the Client or against
any collateral or guarantee or right of offset held by you for the payment of
the Obligations, nor shall the undersigned seek or be entitled to seek any
contribution or reimbursement from the Client in respect of payments made by the
undersigned hereunder, until all amounts owing to you by the Client on account
of the Obligations are paid in full and any agreement between the Client and you
pursuant to which financial accommodations are made, granted or extended by you
to the Client has been terminated. If, notwithstanding the foregoing, any amount
shall be paid to the undersigned on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full and all such
agreements shall not have been terminated, such amount shall be held by the
undersigned in trust for you, segregated from other funds of the undersigned,
and shall forthwith upon, and in any event within two (2) business days of,
receipt by the undersigned, be turned over to you in the exact form received by
the undersigned (duly endorsed by the undersigned to you, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
you may determine, subject to the provisions of any applicable agreement. Any
and all present and future debts and obligations of the Client to any of the
undersigned are hereby waived and postponed in favor of, and subordinated to the
full payment and performance of, all the Obligations of the Client to you. The
undersigned agrees that if the Client or any of the undersigned should at any
time become insolvent, or make a general assignment, or if a proceeding in
bankruptcy or any insolvency or reorganization proceeding shall be filed or
commenced by, or in respect of the Client or any of the undersigned, any and all
obligations of the undersigned shall, at your option, forthwith become due and
payable without notice. If you receive any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any bankruptcy act or code, state or federal law, common law or equitable
doctrine, then to the extent of any sum not finally retained by you, our
obligations to you shall be reinstated and this Agreement shall remain in full
force and effect (or be reinstated) until we shall have made full payment to
you, which payment shall be due on demand.

The undersigned agrees to deliver to you, (i) within 90 days of the end of each
calendar year, a personal financial statement (in form reasonably satisfactory
to you) and (ii) within 90 days after filing any and all federal, state and
local personal tax returns, copies of such tax returns.

 

2



--------------------------------------------------------------------------------

Your books and records showing the account between you and the Client shall be
admissible in evidence in any action or proceeding, shall be binding upon the
undersigned for the purpose of establishing the items therein set forth and
shall constitute prima facie proof thereof. This instrument is and shall be
construed to be an absolute, irrevocable, continuing, unconditional and
unlimited guaranty of payment, and shall continue in full force and effect,
notwithstanding the death of any of the undersigned, until terminated by the
actual receipt by you from the undersigned by registered mail of written notice
of termination; such termination shall be applicable only to transactions having
their inception thereafter, and rights and obligations arising out of
transactions having their inception prior to such termination shall not be
affected. Termination by one or more of the undersigned shall not affect the
liability of such of the undersigned who do not give such notice of termination.

This Guaranty shall be enforceable before or after proceeding against the Client
or simultaneously therewith, and without recourse to any security, and shall be
effective regardless of the subsequent incorporation, merger, consolidation or
other change, restructuring or termination of the structure or existence of the
Client or any affiliate thereof, or any change in the composition, nature,
personnel or location of the Client or any taking, exchange, release or
non-perfection of any collateral or any manner of application of collateral, or
proceeds thereof, to all or any of the Obligations of Client guaranteed hereby,
or any manner of sale or other disposition of any collateral or any other assets
of Client or any affiliate. The obligations of the undersigned hereunder are
independent of the Obligations guaranteed hereby, and a separate action or
actions may be brought and prosecuted against any or all of the undersigned to
enforce this Guaranty, irrespective of whether any action is brought against the
Client or any other person liable in whole or in part for the Obligations
guaranteed hereby. This Guaranty shall inure to and shall be enforceable by you,
any concern which is or may at any time be your parent or subsidiary or the
co-subsidiary of your parent and your and their successors and assigns and shall
be binding upon the heirs, executors, administrators, successors and assigns of
the undersigned. This instrument cannot be changed or terminated orally. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK EXCLUSIVE OF ITS CONFLICT OF LAWS PROVISIONS. WE AGREE THAT
ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
SHALL BE LITIGATED IN THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK OR, AT YOUR OPTION, IN ANY OTHER COURT LOCATED IN NEW YORK STATE OR
ELSEWHERE AS YOU MAY SELECT AND THAT SUCH COURTS ARE CONVENIENT FORUMS AND WE
SUBMIT TO THE PERSONAL JURISDICTION OF SUCH COURT. WE WAIVE PERSONAL SERVICE OF
PROCESS AND CONSENT THAT SERVICE OF PROCESS UPON US MAY BE MADE BY CERTIFIED
MAIL OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO US AT OUR ADDRESS
APPEARING ON YOUR RECORDS, AND SERVICE SO MADE SHALL BE DEEMED COMPLETED TWO
(2) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED. BOTH PARTIES HERETO WAIVE THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN US AND WE WAIVE THE
RIGHT TO ASSERT IN ANY ACTION OR PROCEEDING INSTITUTED BY YOU WITH REGARD TO
THIS AGREEMENT ANY IMMUNITIES, OFFSETS OR COUNTERCLAIMS WHICH WE MAY HAVE.

 

See Riders Attached.       Dated:    July 31, 2006       Witness:   

/s/ Linda Menzel

     

/s/ Hubert Guez

            (Guarantor) Hubert Guez          Home Address:   

100 North Carolwood Drive

Los Angeles, CA 90077-3515

 

3



--------------------------------------------------------------------------------

RIDER

Anything in this Guaranty to the contrary notwithstanding the maximum liability
of the undersigned under this Guaranty is limited to the principal amount of one
million five hundred thousand dollars ($1,500,000), plus accrued and unpaid
interest, plus any costs and expenses of enforcing this Guaranty, plus the value
of any collateral pledged by or on behalf of the undersigned to you from time to
time; provided, however, that if any of the obligations guaranteed under this
Guaranty arise from your factoring accounts receivable of the Client that are
fraudulent, spurious, not bona fide or from your reliance on false information
which was provided by the Client or the undersigned to you then the liability of
the undersigned under this Guaranty shall be unlimited.

 

By:  

/s/ Hubert Guez

  Hubert Guez

 

4



--------------------------------------------------------------------------------

RIDER TO GUARANTY

This RIDER TO GUARANTY (this “Rider”), dated as of July 31, 2006, is executed by
Hubert Guez, an individual (“Guarantor”), in favor of and delivered to MILBERG
FACTORS, INC. (“Factor”).

WHEREAS, Guarantor is contemporaneously herewith executing and delivering to
Factor that certain Guaranty, dated as of even date herewith (the “Guaranty”).
All initially capitalized terms used but not defined herein shall have the
meanings attributed to same in the Guaranty;

WHEREAS, Guarantor and Factor have elected that the Guaranty be governed by and
construed in accordance with the laws of the State of New York;

WHEREAS, in the event, contrary to the clear intent of Guarantor and Factor, the
Guaranty is deemed governed by and construed in accordance with the laws of the
State of California notwithstanding Guarantor’s and Factor’s wishes, Guarantor
has agreed to execute and deliver this Rider, which Rider shall be a rider to
the Guaranty.

NOW THEREFORE, Guarantor absolutely, unconditionally, knowingly, and expressly
waives:

1. To the maximum extent permitted by law, and notwithstanding anything to the
contrary contained in the Guaranty, any right it has under Section 2815 of the
California Civil Code, or otherwise, to revoke the Guaranty as to future
indebtedness. If such a revocation is effective notwithstanding the foregoing
waiver, Guarantor acknowledges and agrees that such revocation shall be subject
to the terms and provisions of the Guaranty relating to same;

2. Guarantor’s right, under Sections 2845 or 2850 of the California Civil Code,
or otherwise, to require Factor to institute suit against, or to exhaust any
rights and remedies which Factor has or may have against, the Client or any
third party, or against any collateral for the obligations and indebtedness of
the Client provided by the Client, Guarantor, or any third party. In this
regard, Guarantor agrees that Guarantor is bound to the payment of all
obligations and indebtedness of the Client, whether now existing or hereafter
accruing, as fully as if such obligations and indebtedness were directly owing
to Factor by Guarantor;

3. any defense Guarantor has to performance under the Guaranty, and any right
Guarantor has to be exonerated, provided by Sections 2819, 2822, or 2825 of the
California Civil Code, or otherwise, arising by reason of: the impairment or
suspension of Factor’s rights or remedies against the Client; the alteration by
Factor of the obligations and indebtedness of the Client; any discharge of the
Client’s obligations to Factor by operation of law as a result of Factor’s
intervention or omission; or the acceptance by Factor of anything in partial
satisfaction of the obligations and indebtedness of the Client;

4. the benefit of any statute of limitations affecting Guarantor’s liability
under the Guaranty or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the obligations
and indebtedness of the Client shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Guarantor’s liability
under the Guaranty;

5. (i) any claim or defense based upon an election of remedies by Factor
including any defense based upon an election of remedies by Factor under the
provisions of Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure or any similar law of California or any other jurisdiction; or
(ii) any election by Factor under Bankruptcy Code Section 1111(b) to limit the
amount of, or any collateral securing, Factor’s claim against the Client.
Pursuant to California Civil Code Section 2856:

 

5



--------------------------------------------------------------------------------

“Guarantor waives all rights and defenses arising out of an election of remedies
by the creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
the guarantor’s rights of subrogation and reimbursement against the principal by
the operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.

“Guarantor waives all rights and defenses arising out of an election of remedies
by the creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against the Client by the
operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.”

“Guarantor waives all rights and defenses that Guarantor may have because the
Client’s obligations and indebtedness are secured by real property. This means,
among other things:

“(1) Factor may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by the Client.

“(2) If Factor forecloses on any real property collateral pledged by the Client:

(A) The amount of the obligations and indebtedness of the Client may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price.

(B) Factor may collect from Guarantor even if Factor, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
the Client.

“This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because the Client’s obligations and indebtedness are secured
by real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure.”

If any of the obligations and indebtedness of the Client at any time are secured
by a mortgage or deed of trust upon real property, Factor may elect, in its sole
discretion, upon a default with respect to the obligations and indebtedness of
the Client, to foreclose such mortgage or deed of trust judicially or
nonjudicially in any manner permitted by law, before or after enforcing this
Guaranty, without diminishing or affecting the liability of Guarantor under the
Guaranty except to the extent the obligations and indebtedness of the Client are
repaid with the proceeds of such foreclosure. Guarantor understands that (a) by
virtue of the operation of California’s antideficiency law applicable to
nonjudicial foreclosures, an election by Factor nonjudicially to foreclose such
a mortgage or deed of trust probably would have the effect of impairing or
destroying rights of subrogation, reimbursement, contribution, or indemnity of
Guarantor against the Client or other guarantors or sureties, and (b) absent the
waiver given by Guarantor herein, such an election would prevent Factor from
enforcing this Guaranty against Guarantor. Understanding the foregoing, and
understanding that Guarantor is hereby relinquishing a defense to the
enforceability of this Guaranty, Guarantor hereby waives any right to assert
against Factor any defense to the enforcement of the Guaranty, whether
denominated “estoppel” or otherwise, based on or arising from an election by
Factor nonjudicially to foreclose any such mortgage or deed of trust. Guarantor
understands that the effect of the foregoing waiver may be that Guarantor may
have liability hereunder for amounts with respect to which Guarantor may be left
without rights of subrogation, reimbursement, contribution, or indemnity against
the Client or other guarantors or sureties. Guarantor also agrees that the “fair
market value”

 

6



--------------------------------------------------------------------------------

provisions of Section 580a of the California Code of Civil Procedure shall have
no applicability with respect to the determination of Guarantor’s liability
under the Guaranty;

6. any obligation that Factor (under Sections 2899 or 3433 of the California
Civil Code or otherwise) marshal any assets of the Client or any other guarantor
in favor of Guarantor, or against or in payment of any or all of the obligations
and indebtedness of the Client.

7. ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE
OR MORE OF CALIFORNIA CODE SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820,
2821, 2822, 2825, 2839, 2845, 2848, 2849, 2850, 2899 and 3433, CALIFORNIA CODE
OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580c, 580d, AND 726, AND CHAPTER 2 OF
TITLE 14 OF THE CALIFORNIA CIVIL CODE.

This Rider shall append and shall be part and parcel of the Guaranty; and this
Rider shall be governed by and construed in accordance with all of the terms of
the Guaranty.

IN WITNESS WHEREOF, this Rider has been executed and delivered as of the date
first above written.

 

/s/ Hubert Guez

Hubert Guez an, individual Address:   100 North Carolwood   Los Angeles, CA
90077-3515

 

7